DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office action is responsive to the amendment filed 1/7/2021 for application 16206302.  Claims 1-3 & 5 are canceled by Applicant.  Claims 4 & 6-7 are pending.

Claim Objections
Claims 4 & 6-7 are objected to because of the following informalities:  
	Regarding Claim 4:
The recitation “an injector body with opposed inlet and outlet ends with a liquid” (l. 2) is believed to be in error for - - an injector body with an inlet end and an outlet end, the inlet end opposing the outlet end, the injector body comprising a liquid - -.
The recitation “wherein the swirl slots are radially off-set” (ll. 7-8) is believed to be in error for - - wherein each swirl slot of the plurality of swirl slots is radially off-set - -.
The recitation “the swirl slots” (2nd to last line) is believed to be in error for - - the plurality of swirl slots - -.
		Regarding Claim 6:
			The recitation “An injector” is believed to be in error for - - The injector - -.
		The recitation “the swirl slots” is believed to be in error for - - the plurality 
of swirl slots - -.
		Regarding Claim 7:
The recitation “an injector body with opposed inlet and outlet ends with a liquid” (l. 2) is believed to be in error for - - an injector body with an inlet end and an outlet end, the inlet end opposing the outlet end, the injector body comprising a liquid - -.
The recitation “wherein the swirl slots are radially off-set” (l. 8) is believed to be in error for - - wherein each swirl slot of the plurality of swirl slots is radially off-set - -.
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chew 20090224080.
Regarding Dependent Claim 4, Chew teaches an injector (Fig. 4 – see Fig. 2 for some reference numerals not present in Fig. 4) comprising: 
an injector body (122) with opposed inlet and outlet ends (upstream, downstream ends) with a liquid flow circuit passing through the injector body from the inlet end to the outlet end (120 capable of passing liquid flow), wherein an inner air circuit is defined through the injector body along a longitudinal axis (118 along longitudinal axis of injector); and 
a swirler (132) mounted to the injector body (see Fig. 4) having a swirler wall extending within the inner air circuit from an inlet opening of the swirler to a downstream end of the swirler along the longitudinal axis (extends from inlet opening 136 to downstream end where 132 meets 124), wherein a plurality of swirl slots is defined through the swirler wall (slots 134), wherein the swirl slots are radially off-set with respect to the longitudinal axis for imparting swirl on a flow passing from the inlet opening of the swirler through the swirl slots (see Fig. 4; para. [0042]), and .

Claim 7 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mancini 20070137207.
	Regarding Independent claim 7, Mancini teaches an injector (Fig. 6) comprising: 
an injector body with opposed inlet and outlet ends (110 with inlet and outlet ends opposed) with a liquid flow circuit passing through the injector body from the inlet end to the outlet end (134/135 capable of passing liquid flow), wherein an inner air circuit is defined through the injector body along a longitudinal axis (154 along axis 120); and 
a swirler mounted to the injector body upstream of the inner air circuit (162 mounted upstream from 154), the swirler having a swirler wall (wall of swirler 162) extending from an upstream end of the swirler (upstream end of 162) along the longitudinal axis to a downstream opening of the swirler feeding into the inner air circuit of the injector body (downstream opening of swirler interpreted just downstream of downstream-most extent of swirler slots, shown in Fig. 6, approximately where shape becomes cylindrical), wherein a plurality of swirl slots is defined through the swirler wall (164; para. [0037]), wherein the swirl slots are radially off-set with respect to the longitudinal axis for imparting swirl on a flow passing in through the swirl slots (see Fig. 6), through the downstream opening of the swirler (through the downstream opening discussed above), and into the inner air circuit of the injector body (flow through swirler 162 enters 154), wherein the swirl slots are defined through a portion of the swirler wall that diverges relative to the longitudinal axis in a direction from the upstream end of the swirler to the downstream opening of the swirler (slots 164 defined in diverging portion which extends from the upstream-most tip of the swirler 162 to the downstream-most extent of swirler 162 as interpreted above), wherein the downstream opening of the swirler is mounted directly to the inlet end (downstream opening, and entire swirler 162, is mounted directly to inlet end of 110).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chew, as applied to claim 4 above, and further in view of Kostka 6247317.
Regarding Dependent Claim 6, Chew teaches the invention as claimed and as discussed above for claim 4, and Chew further teaches the swirl slots are bores through the swirler wall (see para. [0042]).
Chew fails to expressly teach the bores are cylindrical bores.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chew’s injector such that the bores are cylindrical bores because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Chew’s bores, the specific cross-sectional shape of which is not expressly disclosed, versus the claimed cylindrical bores), b) the substituted components and their functions were known in the art (cylindrical and non-cylindrical bores were known for use in swirlers for providing angled passages for fluid to induce a swirling motion in the flow), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either a cylindrical or non-cylindrical bore could have been used in Chew’s swirler to predictably provide angled passages for air to cause the air to swirl, as evidenced by Kostka’s teaching of the use of cylindrical or non-cylindrical bores for this very purpose).  (It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).)  See MPEP 2143 I(B).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  












/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741